Citation Nr: 1224659	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1962 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an 
August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issue of entitlement to an initial disability rating in excess of 10 percent for PTSD since November 19, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to November 19, 2008, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to November 19, 2008, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's increased rating claim for his service-connected PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and the Veteran submitted private medical records; there is no indication that the Veteran is in receipt of benefits from the Social Security Administration or that there are other obtainable outstanding treatment records.

The Board notes that the Veteran reported undergoing a psychological evaluation by Dr. J.W. in November 2006, but that no such treatment report is of record.  However, the Veteran also reports that he never received the findings or diagnosis from this evaluation, to include a copy of the report.  He notes that the psychologist could not remember him and refunded his money.  See August 2008 VA examination.  Such strongly suggests that a report of the November 2006 evaluation does not exist and may have never existed.  Moreover, VA has no duty to attempt to obtain this private report, as the Veteran was notified of his responsibility to submit private treatment records in an April 2008 VCAA notification letter.  While he submitted other private treatment records, he did not submit anything from Dr. J.W., nor did he ask for VA's assistance in obtaining any such records.  Consequently, the Board finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Furthermore, a November 2006 report would pre-date the claim by over a year and a half.  The private and VA treatment notes of record are more recent and therefore more relevant in determining the Veteran's current disability level.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In August 2008, the Veteran was afforded a VA examination.  The Board finds this VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and the available records and medical evidence pertaining to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis

The Veteran's PTSD has been rated as 10 percent disabling, under 38 C.F.R. 
§ 4.130, DC 9411.  He asserts the severity of his PTSD is worse than currently rated, such that he warrants a higher rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained herein, the Board finds that the Veteran's level of PTSD can only be determined prior to November 19, 2008.  As additional information is needed to determine the Veteran's disability level following November 19, 2008, the Board will not address this timeframe.  Accordingly, it remains to be seen whether staged ratings will be appropriate following development on remand.

Mental disorders are evaluated under a general rating formula, 38 C.F.R. § 4.130. The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

As provided by VA's Schedule for Rating Disabilities, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

In evaluating the evidence, the Board also considers various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, assigned by clinicians.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130. 

Here, the evidence of record supports increasing the Veteran's rating assignment for PTSD from 10 to 50 percent, prior to November 19, 2008.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his personal statements, the August 2008 VA examination report, and April 2008 and September 2008 private psychological evaluation reports.

Private psychological evaluations, performed in April 2008 and September 2008, reflect that the Veteran had deficiencies in thinking (poor concentration and circumstantial thought); family relations (twice divorced); and mood (experiencing a "nonchalant" or "blah" mood a majority of the time).  Suicidal ideation was also noted.  GAF scores of 38 were assigned for both evaluations.

An August 2008 VA examination report conveys similar symptoms, including impairment in judgment, concentration (occasional forgetfulness) and family relations (failed marriages and strained relationship with children), along with daily depression, which waxes and wanes, and limited social interactions.  Inability to maintain minimum personal hygiene was also noted.  However, elsewhere in the examination report, under "General Appearance," the examiner noted only that the Veteran was casually addressed.  The examiner deemed the severity of the Veteran's PTSD to be "moderate," and assigned a GAF score of 50.

Taken as a whole, and resolving all doubt in his favor, the above symptomatology depicts a level of PTSD warranting the grant of 50 percent disability evaluation.

Although the Veteran exhibits some of the qualifying criteria for a 70 percent rating (suicidal ideation and possible neglect of personal hygiene), the Board finds the Veteran's overall symptoms do not rise to the severity of what the 70 percent criteria contemplate.  With respect to these two criteria, at no time did he report having an actual plan or intent to commit suicide, and relayed that his last suicidal ideation was within the past six months.  See August 2008 VA examination.  The fact that the Veteran is currently employed as the caretaker of an elderly woman, along with the fact that his hygiene was not mentioned as an issue at either the April 2008 and September 2008 private psychological examinations and that the August 2008 VA examiner noted that the Veteran was casually dressed, without further comment, casts doubt as to whether the Veteran is truly unable to maintain personal hygiene.

Additionally, private and VA examination findings are negative for other 70 rating criteria, including inappropriate behavior, obsessive/ritualistic behavior, panic attacks, hallucinations or illogical, obscure or irrelevant speech.  In fact, in the August 2008 VA examination report, the examiner made specific findings that the Veteran did not have inappropriate behavior or obsessive/ritualistic behavior.   The August 2008 VA examiner also noted that the Veteran stopped drinking over a year ago, indicating that he has some ability to control his impulses.  With regard to the Veteran's depression, there is no showing that this has prevented him from functioning independently, appropriately and effectively.  The evidence is also against a finding that the Veteran is unable to establish and maintain effective relationships, as he serves as the caretaker for an elderly woman and reported working on his relationship with his children.

The Veteran's GAF scores prior to November 19, 2008, have ranged from 38 to 50.  This range contemplates a psychiatric disorder that ranges from seriously disabling to some impairment in reality testing or communication.  Notably, the August 2008 VA examiner distinguished the April 2008 private evaluation, stating that the prior GAF score of 38 "is not representative of the clinical picture [seen] today," and that there is the suggestion of "mild exaggeration symptoms according to the private report."  The Board accords more probative value to the clinical findings addressing the symptoms the Veteran demonstrates than a cursory assignment of a GAF score, and the clinical findings represent a level of PTSD that is most appropriately contemplated by a 50 percent rating.

In sum, the Board finds that the Veteran's disability picture warrants an increase to 50 percent, but no higher, prior to November 19, 2008.  The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving the next higher 70 percent disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Lastly, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected PTSD.  On the contrary, he is currently employed as a caretaker for an elderly woman.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

A 50 percent rating, but no more, for PTSD, prior to November 19, 2008,
is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The evidence of record since November 19, 2008, presents a discrepant picture of the Veteran's PTSD, with underdeveloped supporting rationale, such that the Board finds a remand is warranted in order to obtain a current VA examination and any subsequent treatment records.  Specifically, VA treatment notes from November 2008 and June 2009 depict the Veteran with very mild PTSD without providing the in-depth psychological analysis necessary to evaluate the Veteran's PTSD according to the rating criteria.  Such is actually suggestive of an overall improvement of the Veteran's disability picture.  Accordingly, these records are insufficient to assess the current severity of the Veteran's PTSD, and a current VA examination, with supporting rationale, should be obtained on remand.

Additionally, the Board notes that the most recent psychological evaluation of record is from September 2008-nearly four years ago, with the last VA examination occurring August 2008.  Although these reports are not unduly remote, the Veteran, through his representative, asserts that his PTSD symptomatology is worse than what his currently assigned 10 percent evaluation since November 19, 2008, reflects.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174, 18(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any outstanding VA treatment records since June 2009.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing the above VA treatment records and associating them with the claims folder, schedule the Veteran for a VA mental health examination to assess the current severity of his service-connected PTSD. 

On VA examination, all indicated tests and studies, including updated psychometric examination(s), should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.

The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with a Global Assessment of Functioning (GAF) score.  The examiner should explain the rationale for determining the frequency and severity of the symptoms of PTSD.  The examiner should assign a GAF score which reflects the severity of service-connected PTSD, excluding symptoms of other disorders which may be distinguished from PTSD, if possible. 

The examiner should also discuss the extent to which the service-connected PTSD affects the Veteran's daily life and employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


